
	

116 SRES 106 ATS: Commemorating the 75th anniversary of the United Negro College Fund.
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2019
			Mr. Scott of South Carolina (for himself, Mr. Jones, Mr. Cassidy, Mr. Brown, Mr. Boozman, Mr. Kaine, Mr. Isakson, Mr. Sanders, Mrs. Blackburn, Mr. Van Hollen, Mrs. Hyde-Smith, Ms. Harris, Mr. Tillis, Mr. Coons, Mr. Wicker, Ms. Klobuchar, Mr. Perdue, Mr. Booker, Mr. Rubio, Mr. Schumer, Mr. Scott of Florida, Mr. Carper, Mr. Cotton, Mr. Durbin, Mrs. Murray, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 75th anniversary of the United Negro College Fund.
	
	
 Whereas the United Negro College Fund (referred to in this preamble as UNCF) was established on April 25, 1944, by Dr. Frederick D. Patterson— (1)who served as the president of Tuskegee Institute (now Tuskegee University) from 1935 to 1953; and
 (2)to make a united appeal to the national conscience;
 Whereas UNCF was established with 27 member colleges and a combined enrollment of 14,000 students;
 Whereas, since the establishment of UNCF, the nonprofit organization has grown to become 1 of the oldest and most successful African-American higher education assistance organizations in the United States;
 Whereas the famous slogan of UNCF is “A mind is a terrible thing to waste”;
 Whereas the mission of UNCF is— (1)to build a robust and nationally recognized pipeline of underrepresented students who become highly qualified college graduates through the support of UNCF; and
 (2)to ensure that the current network of 37 member Historically Black Colleges and Universities (referred to in this preamble as HBCUs) is a respected model of best practices in moving students to and through college;
 Whereas UNCF has raised more than $4,800,000,000 and benefitted more than 450,000 students— (1)by annually awarding $100,000,000 in scholarships to more than 10,000 students through 400 scholarship programs;
 (2)by providing financial support to the 37 member HBCUs; and (3)by serving as a leading advocate in the United States for the importance of minority education and community engagement; and
 Whereas UNCF advocates on behalf of the following member HBCUs and the students served by those HBCUs:
 (1)Allen University. (2)Benedict College.
 (3)Bennett College. (4)Bethune-Cookman University.
 (5)Claflin University. (6)Clark Atlanta University.
 (7)Dillard University. (8)Edward Waters College.
 (9)Fisk University. (10)Florida Memorial University.
 (11)Huston-Tillotson University. (12)Interdenominational Theological Center.
 (13)Jarvis Christian College. (14)Johnson C. Smith University.
 (15)Lane College. (16)Le Moyne-Owen College.
 (17)Livingstone College. (18)Miles College.
 (19)Morehouse College. (20)Morris College.
 (21)Oakwood University. (22)Paine College.
 (23)Philander Smith College. (24)Rust College.
 (25)Saint Augustine’s University. (26)Shaw University.
 (27)Spelman College. (28)Stillman College.
 (29)Talladega College. (30)Texas College.
 (31)Tougaloo College. (32)Tuskegee University.
 (33)Virginia Union University. (34)Voorhees College.
 (35)Wilberforce University. (36)Wiley College.
 (37)Xavier University of Louisiana: Now, therefore, be it   That the Senate—
 (1)commemorates the 75th anniversary of the establishment of the United Negro College Fund (referred to in this resolving clause as UNCF);
 (2)celebrates the successes of UNCF in providing— (A)support to Historically Black Colleges and Universities (referred to in this resolving clause as HBCUs); and
 (B)financial aid to help underrepresented students gain access to postsecondary education; and (3)reaffirms the mission of UNCF—
 (A)to build a robust and nationally recognized pipeline of underrepresented students who become highly qualified college graduates; and
 (B)to ensure that HBCUs are a respected model of best practices in moving students to and through college.
				
